DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claim(s) 16-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20, 22-24, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (US 2,100,292).
With respect to claim 16 Schneider discloses a pan support for a gas stove, said pan support comprising:
a support structure [reference character 7 in Fig. 2] having a support surface [reference character 9 in Fig. 1] for a pan; and
a chamber section [reference characters 3-4 in Fig. 2] integrated inside the support structure for conducting a gas, said chamber having a circumferential geometry when looking from above [see Fig. 1];

	With respect to claim 17 Schneider discloses that the support structure surrounds a space and is configured to receive a wok at least partially in the space [see annotated Fig. 1, below].

            
    PNG
    media_image1.png
    357
    516
    media_image1.png
    Greyscale


	With respect to claim 18 Schneider discloses that the support structure has a circular shape when looking from above (note in Fig. 1 the structure is circular with fingers extending toward the interior).
	With respect to claim 19 Schneider discloses a pipe portion [reference character 5 in Fig. 2] for receiving and/or mixing the gas, said pipe portion configured to protrude downwards from the support structure [see annotated Fig. 3, below].


    PNG
    media_image2.png
    273
    578
    media_image2.png
    Greyscale

	With respect to claim 20 Schneider discloses that the support structure comprises a ring portion and pillar portions extending from the ring portion (note in Fig. 1 the structure is circular with fingers extending toward the interior).
	With respect to claim 21 Schneider discloses that the pillar portions protrude downwards and/or upwards from the ring portion [see Fig. 2, the bottom of the pillar portions protrude upwards from the bottom of the ring portion and the support surface, reference character 9, protrudes upwards from the ring portion].
	With respect to claim 22 Schneider discloses that the gas outlet openings are provided at the pillar portions [see Figs. 1-2].
	With respect to claim 23 Schneider discloses that the chamber section extends in the ring portion and the pillar portions [see Figs. 2-3].
	With respect to claim 24 Schneider discloses that the gas outlet openings comprise inner gas outlet openings facing inwards and/or outer gas outlet openings facing outwards [see reference character 8 in Figs. 2-3, the burner ports can be interpreted as being either inner or outer].
	With respect to claim 27 Schneider discloses that the support surface for the pan comprises an inclined surface [see annotated Fig. 2, below] which is inclined relative to a horizontal plane.

    
    PNG
    media_image3.png
    456
    985
    media_image3.png
    Greyscale


Claim(s) 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (US 2,100,292).
With respect to claim 28 Schneider discloses that said pan support comprising a support structure [reference character 7 in Fig. 2] having a support surface [reference character 9 in Fig. 1] for a pan, and a chamber section [reference characters 3-4 in Fig. 2] integrated inside the support structure for conducting a gas, said chamber section having a circumferential geometry when looking from above [see Fig. 1]; wherein the support structure has gas outlet openings [reference character 8 in Figs. 2-3] in fluid connection with the chamber section.
With respect to claim 29 Schneider discloses that the pan support comprises a pipe portion [reference character 5 in Fig. 2] for receiving and/or mixing the gas, said pipe portion configured to protrude downwards from the support structure [see annotated Fig. 3, above].
With respect to claim 30 Schneider discloses a top sheet [reference character 2 in Figs. 1-2] having a through-hole, said pipe portion of the pan support configured to protrude at least partially into the through-hole [see annotated Fig. 3, below].




      
    PNG
    media_image4.png
    459
    815
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 2,100,292) in view of Cadima (US 2016/0201902 A1).

With respect to claims 31-32 Schneider does not disclose producing a pan support as set forth in claim 16 by a 3D-printing process where the 3D printing process includes selective laser sintering.
Cadima ‘902 discloses manufacturing a burner system using a 3D additive process such as “Selective Laser
Sintering” or SLS [paragraph 0029].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to
modify the burner taught by Schneider by forming the burner via a 3D additive process such as “Selective Laser Sintering” because the additive manufacturing process allows for the production of complex shapes and structures that
would otherwise be difficult to manufacture or require a burdensome number of manufacturing steps with more traditional subtractive manufacturing methods.

Allowable Subject Matter

Claims 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762